Title: William A. Duer to James Madison, 25 May 1835
From: Duer, William A.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Col. Coll.
                                
                                May 25th. 1835.
                            
                        
                        
                        I beg leave again to obtrude upon you not only with my acknowledgements for transmitting the copies of my
                            fathers letters in compliance with my request, but with a fuller solicitation which grows out of your former goodness.
                        I mentioned to my friend Chancellor Kent, who is our Law Professor in this College, the circumstances of my
                            fathers’ having enclosed in one of his letters to you, a letter from him to Col. Troup giving an account of the
                            proceedings of our State Convention in 1788. The Chancellor expressed much desire to be permitted to have that letter, as
                            he retained no copy himself, and requested me to ask the favour of you to send to me for him either the original retaining
                            a copy if you wish it for yourself, or if you should prefer it, to send a copy & retain the original—provided in
                            either case you have preserved it. He desires me at the same time to present to you his respectful compliments. I have the
                            honour to remain Dear Sir With great respect & esteem
                        
                        
                            
                                W. A. Duer.
                            
                        
                    